Case 1:18-cv-00779-EK-VMS Document 62 Filed 01/07/21 Page 1 of 44 PageID #: 846



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
  ------------------------------------x

  LAMBROS VASSILIOU,

                         Plaintiff,                  MEMORANDUM & ORDER
                                                     18-CV-0779(EK)(VMS)
                  -against-

  THE CITY OF NEW YORK, POLICE
  DETECTIVE PHILIP VACCARINO, POLICE
  DETECTIVE VINCENT AGOSTINO, et al.,

                         Defendants.

  ------------------------------------x

 ERIC KOMITEE, United States District Judge:

             This case concerns allegations of police misconduct in

 connection with the arrest of Plaintiff Lambros Vassiliou.

 Plaintiff, through counsel, brings thirteen claims under

 42 U.S.C. § 1983 and state law against the City of New York and

 the six NYPD officers referenced in this Order.          Defendants move

 for summary judgment on all claims except for the Section 1983

 claim against the two officers involved in Plaintiff’s initial

 stop, and his negligence claims against all Defendants.            For the

 reasons explained below, Defendants’ motion is granted in full.

 The unlawful-stop and negligence claims, however, will proceed.

                                I.    Background

             Plaintiff was searched, arrested, and charged with

 prescription-drug-related offenses that were later dismissed.

 He alleges that the Defendants violated the Constitution at

                                       1
Case 1:18-cv-00779-EK-VMS Document 62 Filed 01/07/21 Page 2 of 44 PageID #: 847



 nearly every stage of the process, from the initial traffic stop

 to his ultimate prosecution.

             The following facts are derived from Plaintiff’s

 deposition testimony, unless otherwise noted.          On November 12,

 2016, police officers Philip Vaccarino and Jelson Goyco pulled

 Plaintiff over as he was driving his two children to his

 sister’s house.     The purported reason for the stop was that

 Plaintiff’s car — one of the four original models of the “KITT

 car” used in the 1980s television show Knight Rider — was

 “observed [with] temp NYS reg and CA plate on car.”           Pl.’s Ex. D

 at 1, ECF No. 54-4 (“Controlled Substance/Marihuana Data

 Sheet”).    At his deposition, Plaintiff explained that the car

 was specially registered as a “movie vehicle” in California, but

 not in New York.     Pl.’s Ex. B at 38:9-20, ECF No. 54-2 (“Pl.’s

 Dep.”).    It bore a “movie plate” on the rear that appeared the

 same as a regular California license plate.          Id. 38:4-7;

 38:21-39:1.

             Once stopped, the officers witnessed Plaintiff “grab a

 pill bottle from on the center armrest and place [it] into [his]

 coat pocket.”    Pl.’s Ex. D, Controlled Substance/Marihuana Data

 Sheet at 1.    Plaintiff denies this.      When the officers arrived,

 however, they asked Plaintiff to step out of the vehicle, and it

 is undisputed that Plaintiff cooperated.



                                      2
Case 1:18-cv-00779-EK-VMS Document 62 Filed 01/07/21 Page 3 of 44 PageID #: 848



             Plaintiff joined Officer Goyco behind the car, where

 Goyco asked him whether he had any guns, heroin, or prescription

 pills on him.    Plaintiff replied that he had prescription

 medications but nothing else.       When Officer Goyco asked “can I

 see them,” Plaintiff replied “sure.”        Pl.’s Ex. B, Pl.’s Dep. at

 52:12-19.    Plaintiff then reached into his coat pocket and

 presented three items, which were all prescribed to him: a

 prescription asthma pump, and two pill bottles — one of which

 was for suboxone pills (a pain reliever prescribed for

 Plaintiff’s recent throat cancer surgery).          Id. 52:22-25.    The

 pill bottle labeled for suboxone pills, however, contained

 twenty-one suboxone strips as well.        Defs’ Ex. J at 1, ECF No.

 50-10 (“NYPD Property Clerk Invoice”); but see Defs’ Ex. D,

 Controlled Substance/Marihuana Data Sheet at 1 (stating that

 this pill bottle was “unlabeled”).        Suboxone contains

 buprenorphine, which is a controlled substance.          Plaintiff did

 not present a prescription for the suboxone strips, though he

 contends that the officers did not ask for one.          Pl.’s Rule 56.1

 Statement at 4-5, ECF No. 53.

             These pill bottles led to Plaintiff’s arrest.          After

 Plaintiff handed the pill bottles to Officer Goyco, Goyco opened

 each bottle and then returned them to Plaintiff, who placed the

 medications back in his coat pocket.        Pl.’s Ex. B., Pl.’s Dep.

 at 53:16-23.    When asked, Plaintiff told Officer Goyco that the

                                      3
Case 1:18-cv-00779-EK-VMS Document 62 Filed 01/07/21 Page 4 of 44 PageID #: 849



 medicines were his, as the name on the labels indicated.             Id.

 55:1-8.   After an exchange with Officer Vaccarino, Officer Goyco

 then reached into Plaintiff’s pocket, removed the pill bottles,

 and arrested him — all without explanation.          Id. 55:25-56:6.

             After handcuffing him, the officers contacted their

 supervisor, Sergeant Paul Farella, to relay the circumstances of

 the arrest.    Two unmarked vehicles — a police van and a sedan —

 containing Officers Farella, Leonid Shatkin, Vincent

 Setteducato, Vincent Agostino, and Michael Fahmy (not a

 Defendant), arrived moments later.        Pl.’s Rule 56.1 Statement at

 ¶ 26, ECF No. 53.     Sergeant Farella, as the supervising officer,

 approved the arrest when he arrived.

             Some of these officers “antagoniz[ed]” Plaintiff after

 he was handcuffed.     Pl.’s Ex. B, Pl.’s Dep. at 62:21-25.          While

 Plaintiff’s ex-wife picked up his children, one officer told

 Plaintiff, “[W]e are taking your car, man.          We’re gonna have

 some f--king fun with that.”; another officer replied, “No, I’m

 going to drive it.     I’m going to drive it.”       Id. 59:10-21;

 62:21-25.    Before departing, Plaintiff observed the police

 officers “going through [his] car with no permit.”           Id.

 69:12-16.

             According to Plaintiff, his “abuse” continued after

 the officers placed him in the back of the police van.             Compl.

 ¶ 51, ECF No. 31.     Its rear compartment, where Plaintiff sat,

                                      4
Case 1:18-cv-00779-EK-VMS Document 62 Filed 01/07/21 Page 5 of 44 PageID #: 850



 contained two long benches on either side.          Pl.’s Ex. B, Pl.’s

 Dep. at 65:17-24.     The officers placed Plaintiff on one of the

 benches and fastened his seatbelt.        This seatbelt, Plaintiff

 claims, was merely for “cosmetics.”        Id. 66:19-22.     It dangled

 loosely across the bench with “no tension” to restrain him.             Id.

             With his hands cuffed behind his back and no

 restraints to his front, Plaintiff claims Officers Setteducato

 (driver) and Shatkin (passenger) gave him a “rough ride.”            They

 did so for approximately three hours.         Defendants testified,

 however, that this timeline is standard procedure — namely, that

 it is “common” to complete a scheduled patrol even after

 detaining someone in their vehicle, even for three or more

 hours, and that there was no “specific reason” why this happened

 to Plaintiff in particular.       Defs’ Ex. G at 21:22-25; 44:23-

 45:19, ECF No. 50-7 (“Setteducato Dep.”).

             Plaintiff reported medical issues early in the ride.

 The first was his blood pressure.        He told Officers Setteducato

 and Shatkin that he needed his “blood pressure medicine” in

 light of a heart attack he had suffered two years earlier.

 Pl.’s Ex. B, Pl.’s Dep. at 71:6-25 (telling the officers, “I

 need my blood pressure medicine or I’m going to pop because I

 had a heart attack in 2014,” and that he could “run the risk of

 having a stroke”).     The officers complied with his request.

 They stopped their patrol to retrieve Plaintiff’s blood pressure

                                      5
Case 1:18-cv-00779-EK-VMS Document 62 Filed 01/07/21 Page 6 of 44 PageID #: 851



 medicine (amlodipine) from Sergeant Farella and then

 administered the pills to Plaintiff before continuing on.

             This is when the officers began driving “really,

 really aggressively.”      Id. 73:22-74:4.     Shortly after arresting

 another suspect, Officer Setteducato activated the van’s sirens

 and turned suddenly to pull someone else over.          Id. 74:20-75:12.

 Although Officer Setteducato told him to “hang on,” Plaintiff

 went “flying.”     Id.   He struck the right side of his face, neck,

 and shoulder; he had trouble getting back up, and rolled

 helplessly for five to ten minutes.        Id. 75:23-56:2; 77:18-23;

 79:5-10.    All told, Plaintiff fell two more times.         Id.

 75:20-21.    After one fall, he told the officers, as he did

 “multiple times that night,” that “something’s not right.”            Id.

 78:5-8.    But they “talk[ed] him out of going to seek medical

 attention.”    Id. 78:24-79:1.

             The officers booked him at the 121st Precinct, where

 they took his photograph.       Id. 80:3-13; 83:3-6.     The photographs

 show no visible injuries to his head or neck.          Defs’ Ex. I at 1,

 ECF No. 50-9 (“NYPD Mugshot Pedigree”).         Plaintiff testified

 that the Defendants ignored another request for medical

 assistance at this precinct, though his testimony on this point

 was inconsistent.     Id. 88:20-89:19; but see id. 82:2-9 (when

 asked whether he requested medical attention at the 121st

 Precinct, Plaintiff stated that he “requested medical attention

                                      6
Case 1:18-cv-00779-EK-VMS Document 62 Filed 01/07/21 Page 7 of 44 PageID #: 852



 in the van and then I requested medical attention again when we

 stopped at the [second precinct]”); id. 91:11-14 (testifying

 that the second time he asked for help was “after I tipped over

 [in the van], after they gave me the medication at the 121st

 [P]recinct”).    Plaintiff’s pleadings and testimony are somewhat

 vague as to the nature of these requests, but he asserted that

 he was concerned about his blood pressure and the injuries he

 sustained in the van.      Id. 90:20-91:5.

             After “at least two hours” at the first station, the

 same officers drove him to the second — the 120th Precinct, where

 he would stay overnight.      Id. 81:23-82:1.     On that drive, one of

 the officers resumed the conversation about Plaintiff’s KITT

 car.   He asked questions about it, such as how much it would

 cost to buy, before leaving Plaintiff at the next stationhouse.

 Id. 86:23-87:5.

             Plaintiff testified that he made another request for

 medical assistance, though his deposition testimony is

 inconsistent regarding when he did so.         See id. 82:2-6 (he

 “requested medical assistance” “in the van” and “again” “at the

 120[th Precinct]”); id. 91:15-19 (he requested medical assistance

 “on the way to the 120th Precinct”); id. 90:8-10 (he requested

 medical assistance “when we were in the 120, but not in the

 van”).   He did not testify as to what medical assistance he

 requested.

                                      7
Case 1:18-cv-00779-EK-VMS Document 62 Filed 01/07/21 Page 8 of 44 PageID #: 853



               After Defendants left him at the 120th Precinct

 overnight, he told an unidentified person there that he

 “d[idn’t] feel well” and wanted “medical attention,” but again

 was ignored.       Id. 90:12-14.        Plaintiff acknowledges, though,

 that he did not tell his lawyer about any medical issues when

 they spoke the next morning.             Id. 93:14-18.

               Plaintiff was arraigned around noon the next day.               He

 was charged under N.Y. Penal Law Section 220.03 (Criminal

 possession of a controlled substance in the seventh degree) 1 and

 N.Y. Public Health Law Section 3345 (Possession of controlled

 substances by ultimate users [outside] original container). 2

 Officer Vaccarino transmitted the arrest paperwork to the

 Richmond County District Attorney’s Office.               Pl.’s Ex. F, ECF

 No. 54-6 (“Misdemeanor Complaint and Supporting Deposition”).

 The judge released Plaintiff on his own recognizance; all

 charges were later dropped on motion of the prosecution.                   Pl.’s




       1 Section 220.03 provides that     “[a] person is guilty   of criminal
 possession of a controlled substance     in the seventh degree   when he or she
 knowingly and unlawfully possesses a     controlled substance.   . . . Criminal
 possession of a controlled substance     in the seventh degree   is a Class A
 misdemeanor.”

       2   Section 3345 provides that:

       Except for the purpose of current use . . . it shall be unlawful for an
       ultimate user of controlled substances to possess such substance
       outside of the original container in which it was dispensed. Violation
       of this provision shall be an offense punishable by a fine of not more
       than fifty dollars.


                                            8
Case 1:18-cv-00779-EK-VMS Document 62 Filed 01/07/21 Page 9 of 44 PageID #: 854



 Ex. N, ECF No. 54-14 (“Criminal Court Certificate of

 Disposition”).

             Plaintiff reported that the aftermath of his arrest

 was severe, both medically and emotionally.            Plaintiff’s ex-wife

 applied for an order of protection.            He lost custody of his

 children, and their relationship has never recovered.            The

 medical consequences, he claims, were also “unbearable.”              Pl.’s

 Ex. B, Pl.’s Dep. at 113:17-21.            But the medical evidence is

 somewhat less clear.

             According to Plaintiff, the impact he sustained in the

 back of the van caused serious complications that surfaced over

 a year later.    Id. 106:3-9.     When he got home, he noticed

 swelling in his shoulder, neck, and back.            Id. 102:2-7.    Four

 days later, he visited a walk-in orthopedic clinic.            Id.

 103:7-10.    Following x-rays, the doctors noted he had a “right

 shoulder injury[,] possibly a rotator cuff tear and right wrist

 sprain.”    Defs’ Ex. A at 2, ECF No. 50-1 (“November 17, 2016

 Medical Records”).     They did not prescribe medication, but gave

 him a “carpal tunnel brace for his wrist,” and suggested “some

 therapy for the shoulder.”       Id.       This is the only diagnosis in

 the record.    After this, Plaintiff stated that he received

 physical therapy sessions from his girlfriend (who had some

 training in physical therapy).         Pl.’s Ex. B, Pl.’s Dep. at

 109:7-110:1.    Then, roughly eighteen months later, he was rushed

                                        9
Case 1:18-cv-00779-EK-VMS Document 62 Filed 01/07/21 Page 10 of 44 PageID #: 855



 to the hospital because he “couldn’t move [his] left side.”              Id.

 106:3-10.    According to Plaintiff, doctors at the Mount Sinai

 Hospital found that his spinal discs had shifted, which required

 surgery.    Id. 105:22-106:1.      Plaintiff testified that these

 doctors offered him no “guarantees” that he would “survive this

 operation,” id. 106:11-21, but he did not produce any medical

 records related to this procedure.         After surgery, Plaintiff

 regained “partial use” of his left side, but he still suffers

 persistent pain, restrictions on his mobility, and loss of other

 functions.    Id. 106:22-107:7; 113:2-114:14.         He has not,

 however, presented medical or expert testimony regarding the

 cause of these problems.       At his deposition, he testified that

 the injuries from the van are responsible. 3         Id. 107:23-108:10.

                              II.   Legal Standard

             Summary judgment is appropriate when “the movant shows

 that there is no genuine dispute as to any material fact” and

 that he “is entitled to judgment as a matter of law.”             Fed. R.

 Civ. P. 56(a).     A material fact is one that “can affect the

 outcome under the applicable substantive law.”           Graham v.

 Henderson, 89 F.3d 75, 79 (2d Cir. 1996).          A genuine dispute is

 one that can “reasonably be resolved in favor of either party.”




       3 At his deposition, Plaintiff acknowledged that he was hit by a car in
 the “knees” over ten years earlier (in 2008) but recalled no other relevant
 injuries. Id. 110:2-112:16.

                                       10
Case 1:18-cv-00779-EK-VMS Document 62 Filed 01/07/21 Page 11 of 44 PageID #: 856



 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986).             In

 performing this analysis, the Court must resolve all ambiguities

 and draw all inferences in favor of the non-moving party.             Gallo

 v. Prudential Residential Servs., Ltd. P’ship, 22 F.3d 1219,

 1223 (2d Cir. 1994).      “If, in this generous light, a material

 issue is found to exist, summary judgment is improper.”

 Nationwide Life Ins. Co. v. Bankers Leasing Ass'n, 182 F.3d 157,

 160 (2d Cir. 1999).

             The moving party may establish that there is no

 genuine dispute “by showing that little or no evidence may be

 found in support of the nonmoving party’s case.”           Gallo, 22 F.3d

 at 1223-24 (citing Celotex Corp. v. Catrett, 477 U.S. 317, 325

 (1986)).    If the moving party meets this burden, the non-moving

 party “must come forward with specific facts showing that there

 is a genuine issue for trial.”        LaBounty v. Coughlin, 137 F.3d

 68, 73 (2d Cir. 1998).       However, the non-moving party “must do

 more than simply show that there is some metaphysical doubt as

 to the material facts, and may not rely on conclusory

 allegations or unsubstantiated speculation.”          Brown v. Eli Lilly

 & Co., 654 F.3d 347, 358 (2d Cir. 2011) (internal citations and

 quotations omitted).      If “no rational finder of fact could find

 in favor of the nonmoving party because the evidence to support

 its case is so slight, summary judgment must be granted.”             Id.

 (internal quotations omitted).

                                      11
Case 1:18-cv-00779-EK-VMS Document 62 Filed 01/07/21 Page 12 of 44 PageID #: 857



                                 III. Analysis

             Defendants move for summary judgment on all of

 Plaintiff’s claims 4 except his challenge to the legality of the

 initial traffic stop and claims for negligence.            Accordingly,

 the Court has no reason to decide, at this stage, whether the

 initial traffic stop was lawful.           The only question at this

 point is whether Plaintiff’s claims that arose after the stop

 survive summary judgment.

    A.       The City’s Liability

             Because Plaintiff brings each of his Section 1983

 claims against the City, the Court first considers whether

 municipal liability attaches here.          Governing precedent affords

 municipalities certain protections from Section 1983 liability,

 notwithstanding the merits of the underlying claims.             For the

 reasons explained below, this protective standard prevents

 Plaintiff from pressing his claims against the City.

             The Supreme Court has imposed a series of requirements

 for establishing municipal liability under Section 1983.             Under

 Monell v. Dep’t of Soc. Servs. of N.Y.C., 436 U.S. 658, 694-95

 (1978), “a local government may not be sued under [Section] 1983

 for an injury inflicted solely by its employees or agents.”



       4 Plaintiff brings claims under Section 1983 for false arrest, malicious

 prosecution, malicious abuse of process, unlawful search, excessive force,
 and deliberate indifference to medical needs; he also brings various state-
 law tort claims.

                                       12
Case 1:18-cv-00779-EK-VMS Document 62 Filed 01/07/21 Page 13 of 44 PageID #: 858



 “Instead, it is when execution of a government’s policy or

 custom, whether made by its lawmakers or by those whose edicts

 or acts may fairly be said to represent official policy,

 inflicts the injury that the government as an entity is

 responsible under [Section] 1983.”         Id. at 694.

             Plaintiff attempts to satisfy Monell by alleging that

 New York City maintained a “custom or policy” of, among other

 things, “falsely stopping, frisking and arresting individuals,”

 and “using excessive and unjustified force.”          Compl. ¶ 101.

 This is an exceptionally broad allegation, and “[w]hen a

 plaintiff tries to fall within Monell by defining the alleged

 ‘custom or policy’ as broadly as plaintiff[] ha[s] here, he

 takes an almost impossible burden upon himself.”           Rasmussen v.

 City of New York, 766 F. Supp. 2d 399, 408 (E.D.N.Y. 2011).

 Plaintiff attempts to meet this burden in three ways: first, he

 claims these practices are “so persistent and widespread that

 [they] constitute[] a custom through which constructive notice

 is imposed upon policymakers”; second, he argues that the City

 failed to “properly train or supervise” its police officers; and

 third, he claims Sergeant Farella is a “municipal official[]

 with decision-making authority” whose approval of the actions in

 this case bound the City.       See generally Moran v. Cnty. of

 Suffolk, No. 11-CV-3704, 2015 WL 1321685, at *9 (E.D.N.Y. Mar.



                                      13
Case 1:18-cv-00779-EK-VMS Document 62 Filed 01/07/21 Page 14 of 44 PageID #: 859



 24, 2015) (listing the bases for Monell liability).            These

 arguments are without merit.

             Plaintiff has not successfully produced evidence that

 the alleged misconduct is “sufficiently widespread and

 persistent to support a finding that they constituted a custom,

 policy, or usage.”      Matusick v. Erie Cnty. Water Auth., 757 F.3d

 31, 62 (2d Cir. 2014).       The only evidence Plaintiff presents is

 a list of federal and state lawsuits filed against the

 individual Defendants in recent years.          See Pl.’s Ex. R, ECF No.

 54-18 (“Printouts from https://capstat.nyc/officer”).             This

 document provides no supporting detail about the nature of those

 lawsuits, or whether constitutional violations were determined

 to have occurred. 5    Because the record does not “show that there

 [was] any violation of constitutional rights” in these actions,

 “there is no evidence of the predicate fact underlying the

 alleged custom and policy.”       Rasmussen, 766 F. Supp. 2d at 409



       5 Indeed, this document is so bare that the Court cannot even locate

 many of the referenced cases, given the absence of docket numbers. Those
 that the Court was able to find, however, involved no finding of liability
 against the named Defendants. See Pandiani v. City of New York, 15-CV-6346,
 2019 WL 5703909 (E.D.N.Y. Nov. 5, 2019) (dismissing for failure to
 prosecute); Smith v. City of New York, No. 14-CV-9069, 2016 WL 5793410
 (S.D.N.Y. Sept. 30, 2016) (granting defendants’ motion for summary judgment
 on false-arrest claim); Cortes v. City of New York, 148 F. Supp. 3d 248
 (E.D.N.Y. 2015) (granting partial summary judgment in favor of defendants
 before case settled); Walker v. City of New York, No. 14-CV-0808, 2015 WL
 4254026 (S.D.N.Y. July 14, 2015) (dismissing certain claims before case
 settled); Pluma v. City of New York, 13-CV-2017, 2016 WL 1312087 (S.D.N.Y.
 Mar. 31, 2016) (dismissing federal claims and subsequently declining
 supplemental jurisdiction over remaining state-law claims); but see Burgess
 v. City of New York, No. 15-CV-5525, 2018 WL 1581971 (E.D.N.Y. Mar. 29, 2018)
 (denying partial summary judgment; case is pending trial).

                                      14
Case 1:18-cv-00779-EK-VMS Document 62 Filed 01/07/21 Page 15 of 44 PageID #: 860



 (noting that “[p]laintiffs seem to proceed on the assumption

 that if a complaint, whether administrative or by way of a civil

 action, is filed against an officer, it follows ipso facto that

 he is guilty of a constitutional violation”); Collins v. City of

 New York, 923 F. Supp. 2d 462, 479 (E.D.N.Y. 2013) (holding that

 a “litany of other police-misconduct cases” discussed in the

 plaintiff's complaint “[were] insufficient to make a plausible

 case for Monell liability” because they either were irrelevant

 to the misconduct alleged, post-dated such misconduct, or

 “involve[d] something less (settlements without admissions of

 liability and unproven allegations) than evidence of

 misconduct”); see also Forte v. City of New York, No. 16-CV-560,

 2018 WL 4681610, at *10 (S.D.N.Y. Sept. 28, 2018) (dismissing

 Monell claim based on lawsuits filed against municipality, and

 collecting cases finding the same).

             Plaintiff’s claim for failure to supervise and

 discipline fails for similar reasons.         “It is well established

 that a plaintiff may [allege Monell claims] by showing that [the

 City] was deliberately indifferent to the training, supervision,

 or discipline of its employees.”          Abreu v. City of New York, 657

 F. Supp. 2d 357, 360 (E.D.N.Y. 2009).         To assert this claim,

 however, Plaintiff must show that “the need for more or better

 supervision to protect against constitutional violations was

 obvious.”    Vann v. City of New York, 72 F.3d 1040, 1049 (2d Cir.

                                      15
Case 1:18-cv-00779-EK-VMS Document 62 Filed 01/07/21 Page 16 of 44 PageID #: 861



 1995).    Although an “obvious need may be demonstrated through

 proof of repeated complaints of civil rights violations,” id.,

 Plaintiff presents “no evidence as to the municipality’s

 response to any prior incident of misconduct,” Selvaggio v.

 Patterson, 93 F. Supp. 3d 54, 79 (E.D.N.Y. 2015), let alone that

 the City made “no meaningful attempt . . . to investigate or to

 forestall further incidents.”        Vann, 72 F.3d at 1049.

             Plaintiff’s failure-to-train claim, which presents an

 alternative route to establishing “deliberate indifference,” is

 also without merit.      “[T]he inadequacy of police training may

 serve as a basis for [Section] 1983 liability only where the

 failure to train amounts to deliberate indifference to the

 rights of persons with whom the police come into contact.”             City

 of Canton v. Harris, 489 U.S. 378, 390 (1989).           Plaintiff’s

 claim fails because “[i]t is impossible to prevail” on such a

 theory “without any evidence as to . . . how the training was

 conducted, how better or different training could have prevented

 the challenged conduct, or how a hypothetically well-trained

 officer would have acted under the circumstances.”           Amnesty Am.

 v. Town of W. Hartford, 361 F.3d 113, 130 (2d Cir. 2004)

 (internal quotations omitted).        Plaintiff has adduced no such

 evidence here.

             Finally, the claim that Sergeant Farella is a

 policymaking official under Monell and its progeny is incorrect

                                      16
Case 1:18-cv-00779-EK-VMS Document 62 Filed 01/07/21 Page 17 of 44 PageID #: 862



 as a matter of law.      “Municipal liability attaches only where

 the decisionmaker possesses final authority to establish

 municipal policy with respect to the action ordered.”            Pembaur

 v. City of Cincinnati, 475 U.S. 469, 481 (1986).           “[A] police

 sergeant, even if the ranking officer on a matter, is not a

 policy maker.”     McKeefry v. Town of Bedford, No 18-CV-10386,

 2019 WL 6498312, at *5 (S.D.N.Y. Dec. 2, 2019); Green v. City of

 Mt. Vernon, 96 F. Supp. 3d 263, 303 (S.D.N.Y. 2015) (identifying

 “no basis” to conclude that police sergeant had “final

 policymaking authority with respect to how . . . police officers

 were to carry out searches”).        The case on which Plaintiff

 relies is inapposite because it involved a county sheriff and

 other legal and evidentiary factors absent here.           See Jeffes v.

 Barnes, 208 F.3d 49, 62-64 (2d Cir. 2000) (finding genuine

 dispute as to whether county sheriff was policymaking official

 based on evidence regarding his privileges and state-law

 designations of authority).

    B.       Qualified Immunity

             Plaintiff’s only remaining Section 1983 claims are

 against the individual police officers.         Under Supreme Court and

 Second Circuit precedent, police officers are afforded broad

 legal protection by the doctrine of qualified immunity, which

 “protects government officials from suit if their conduct does

 not violate clearly established statutory or constitutional

                                      17
Case 1:18-cv-00779-EK-VMS Document 62 Filed 01/07/21 Page 18 of 44 PageID #: 863



 rights of which a reasonable person would have known.”            Gonzalez

 v. City of Schenectady, 728 F.3d 149, 154 (2d Cir. 2013)

 (internal quotations omitted).        “This is a doctrine that seeks

 to balance the twin facts that civil actions for damages may

 offer the only realistic avenue for vindication of

 constitutional guarantees, and that such suits nevertheless can

 entail substantial social costs, including the risk that fear of

 personal monetary liability and harassing litigation will unduly

 inhibit officials in the discharge of their duties.”            Jones v.

 Parmley, 465 F.3d 46, 55 (2d Cir. 2006) (internal quotations

 omitted).

             To determine whether the doctrine applies, a court

 must assess: “(1) whether [a] plaintiff has shown facts making

 out [a] violation of a constitutional right; (2) if so, whether

 that right was ‘clearly established’; and (3) even if the right

 was ‘clearly established,’ whether it was ‘objectively

 reasonable’ for the officer to believe the conduct at issue was

 lawful.”    Gonzalez, 728 F.3d at 154.       “The objective

 reasonableness test is met — and the defendant is entitled to

 qualified immunity — if officers of reasonable competence could

 disagree on the legality of the defendant’s actions.”            Rothman

 v. N.Y.C. Transit Auth., 215 F.3d 208, 216 (2d Cir. 2000)

 (internal quotations omitted).        This standard protects “all but

 the plainly incompetent or those who knowingly violate the law.”

                                      18
Case 1:18-cv-00779-EK-VMS Document 62 Filed 01/07/21 Page 19 of 44 PageID #: 864



 Malley v. Briggs, 475 U.S. 335, 341 (1986).          Because the

 individual Defendants have invoked qualified immunity for each

 of Plaintiff’s Section 1983 claims, the Court reviews the merits

 of each claim through this lens.

    C.       False Arrest

             To succeed on a claim for false arrest under Section

 1983, a plaintiff must prove that: “(1) the defendant intended

 to confine the plaintiff; (2) the plaintiff was conscious of the

 confinement; (3) the plaintiff did not consent to the

 confinement; and (4) the confinement was not otherwise

 privileged.”     Bernard v. United States, 25 F.3d 98, 102 (2d Cir.

 1994) (setting forth the elements of false arrest under state

 law); see also Weyant v. Okst, 101 F.3d 845, 852 (2d Cir. 1996)

 (stating that a false-arrest claim under Section 1983 is

 “substantially the same as a claim for false arrest under New

 York law”).

             Probable cause is a “complete defense” to claims of

 false arrest.     See Covington v. City of New York, 171 F.3d 117,

 122 (2d Cir. 1999).      Probable cause exists “when the arresting

 officer has knowledge or reasonably trustworthy information

 sufficient to warrant a person of reasonable caution in the

 belief that an offense has been committed by the person to be

 arrested.”    Singer v. Fulton Cnty. Sheriff, 63 F.3d 110, 119 (2d

 Cir. 1995) (internal quotations omitted).          Probable cause does

                                      19
Case 1:18-cv-00779-EK-VMS Document 62 Filed 01/07/21 Page 20 of 44 PageID #: 865



 not require “hard certainties” but instead “requires only facts

 establishing the kind of fair probability on which a reasonable

 and prudent person, as opposed to a legal technician, would

 rely.”    Figueroa v. Mazza, 825 F.3d 89, 99 (2d Cir. 2016)

 (internal quotations omitted).        “[W]here there is no dispute as

 to what facts were relied on to demonstrate probable cause, the

 existence of probable cause is a question of law for the court.”

 Walczyk v. Rio, 496 F.3d 139, 157 (2d Cir. 2007).           “[A]n

 arresting officer will . . . be entitled to qualified immunity

 from a suit for damages if he can establish that there was

 arguable probable cause to arrest.”         Escalera v. Lunn, 361 F.3d

 737, 743 (2d Cir. 2004) (internal quotations omitted).

             Although Plaintiff was arrested for a technical

 violation, it was not unreasonable to conclude — indeed, it was

 likely correct — that Plaintiff’s actions violated the literal

 terms of Section 3345 of the New York Public Health Law.            This

 section provides that “[e]xcept for the purpose of current use

 by the person . . . for whom such substance was prescribed or

 dispensed, it shall be unlawful for an ultimate user of

 controlled substances to possess such substance outside of the

 original container in which it was dispensed.”           N.Y. Pub. Health




                                      20
Case 1:18-cv-00779-EK-VMS Document 62 Filed 01/07/21 Page 21 of 44 PageID #: 866



 L. § 3345. 6   Multiple courts in this Circuit have found probable

 cause — or “arguable probable cause,” in the qualified immunity

 analysis — in similar circumstances.         See, e.g., Cortes v. City

 of New York, 148 F. Supp. 3d 248, 254 (E.D.N.Y. 2015) (“It

 cannot be denied that plaintiff literally violated the language

 of Public Health Law [Section] 3345 — a person cannot possess a

 controlled substance outside of its prescription container.”);

 see also Salvador v. City of New York, 15-CV-5164, 2016 WL

 2939166, at *6 (S.D.N.Y. May 19, 2016) (probable cause — “or at

 least arguable probable cause” — existed even though pills were

 in a bag next to the original container and arrestee claimed he

 had a valid prescription); Deanda v. Hicks, 137 F. Supp. 3d 543,

 570-71 (S.D.N.Y. 2015) (finding probable cause “arguably”

 existed where plaintiff carried prescription pills in an

 unmarked bottle while driving to return the pills to her

 sister).    Where, as here, Plaintiff carried controlled

 substances — the twenty-one suboxone strips — in a pill bottle

 labeled for a different prescription drug — suboxone pills — it

 was at least arguable that probable cause existed for his

 arrest.    This defeats Plaintiff’s false-arrest claim.



       6 Plaintiff was also charged with violating Section 220.03 of the New

 York Penal Law — forbidding the “knowing[] and unlawful[] possess[ion] of a
 controlled substance.” N.Y. Penal L. § 220.03. Section 220.03 “effectively
 ‘piggy-backs’ on [S]ection 3345 by taking its ‘unlawful[ness]’ element from
 that statute.” Cortes v. City of New York, 148 F. Supp. 3d 248, 253
 (E.D.N.Y. 2015).

                                      21
Case 1:18-cv-00779-EK-VMS Document 62 Filed 01/07/21 Page 22 of 44 PageID #: 867



             Plaintiff argues that he is entitled to damages

 because “each act” taken by the Defendants after his allegedly

 improper traffic stop was unlawful, including the search that

 led to the discovery of the suboxone strips.          Pl.’s Opposition

 to Summary Judgment at 10-11, ECF No. 52 (“Opp.”).           This is

 essentially a fruit-of-the-poisonous tree argument, and that

 doctrine has no applicability in the Section 1983 context.

 Jenkins v. City of New York, 478 F.3d 76, 91 n.16 (2d Cir. 2007)

 (in an action for damages under Section 1983, “the fruit of the

 poisonous tree doctrine cannot be invoked”).          Among other

 things, this means that “[v]ictims of unreasonable searches or

 seizures” cannot press Section 1983 claims for “injuries that

 result from the discovery of incriminating evidence and

 consequent criminal prosecution.”         Townes v. City of New York,

 176 F.3d 138, 148 (2d Cir. 1999); see also Arroyo v. City of New

 York, 683 F. App’x 73, 75 (2d Cir. 2017) (summary order) (the

 fact that incriminating evidence “was later suppressed does not

 preclude a determination that there was arguable probable cause

 for the arrest”); Matthews v. City of New York, 889 F. Supp. 2d

 418, 434 (E.D.N.Y. 2012) (for Section 1983 claims, evidence

 seized “pursuant to [an] allegedly unlawful traffic stop and

 search may” nevertheless “provide probable cause” for purposes

 of a false-arrest claim).       Accordingly, the Court dismisses

 Plaintiff’s claim for false arrest.

                                      22
Case 1:18-cv-00779-EK-VMS Document 62 Filed 01/07/21 Page 23 of 44 PageID #: 868



    D.       Malicious Prosecution

             To prevail on a claim for malicious prosecution, a

 plaintiff must show that “(1) the defendant commenced or

 continued a criminal proceeding against the plaintiff; (2) the

 proceeding terminated in plaintiff’s favor; (3) there was no

 probable cause for the criminal proceeding; and (4) defendants

 initiated the criminal proceeding out of actual malice.”            Neal

 v. Fitzpatrick, 250 F. Supp. 2d 153, 154 (E.D.N.Y. 2003).             “Like

 a false arrest claim, ‘the existence of probable cause is a

 complete defense to a claim of malicious prosecution in New

 York.’”    Johnson v. City of New York, 18-CV-6256, 2020 WL

 2732068, at *5 (E.D.N.Y. May 26, 2020) (quoting Savino v. City

 of New York, 331 F.3d 63, 72 (2d Cir. 2003)).           “The

 determination of probable cause in the context of malicious

 prosecution is essentially the same as for false arrest, except

 that a claim for malicious prosecution must be evaluated in

 light of the facts known or believed at the time the prosecution

 is initiated, rather than at the time of arrest.”           Brown v. City

 of New York, 12-CV-3146, 2014 WL 5089748, at *8 (S.D.N.Y. Sept.

 30, 2014) (cleaned up).       Accordingly, “once probable cause to

 arrest has been established, claims of malicious prosecution

 survive only if, between the arrest and the initiation of the

 prosecution, the groundless nature of the charge is made

 apparent by the discovery of some intervening fact.”            Smith v.

                                      23
Case 1:18-cv-00779-EK-VMS Document 62 Filed 01/07/21 Page 24 of 44 PageID #: 869



 Tobon, 529 F. App’x 36, 38 (2d Cir. 2013) (summary order)

 (cleaned up).

              Because probable cause at least arguably existed for

 the initial arrest and Plaintiff points to no “intervening fact”

 that emerged thereafter, his claim for malicious prosecution

 must be dismissed as a matter of law.

    E.        Malicious Abuse of Process

              “[A] malicious-abuse-of-process claim lies against a

 defendant who (1) employs regularly issued legal process to

 compel performance or forbearance of some act, (2) with intent

 to do harm without excuse or justification, and (3) in order to

 obtain a collateral objective that is outside the legitimate

 ends of the process.”      Savino, 331 F.3d at 69-70 (cleaned up).

 Although “[t]he torts of malicious prosecution and abuse of

 process are closely allied,” Cook v. Sheldon, 41 F.3d 73, 80 (2d

 Cir. 1994), the difference between them

         is that in a malicious prosecution claim the process is
         issued in bad faith and without probable cause, but the
         defendant intends to bring about the ordinary result of the
         process, while in an abuse of process claim, the issuance
         of process may be regular, valid, and lawful, but the
         person using the process is interested in only
         accomplishing some improper purpose that is collateral to
         the object of the process and which offends the spirit of
         the legal proceeding itself.

 14 N.Y. PRAC., NEW YORK LAW   OF   TORTS § 1:86.

             While the existence of probable cause is not a

 complete defense to claims of malicious abuse of process,

                                        24
Case 1:18-cv-00779-EK-VMS Document 62 Filed 01/07/21 Page 25 of 44 PageID #: 870



 Plaintiff’s claim nevertheless fails because he identifies no

 “collateral objective that is outside the legitimate ends of the

 process” that the Defendants sought to gain by commencing legal

 action.    Savino, 331 F.3d at 70.        Though parts of the record

 suggest that the officers were motivated by a desire to engage

 with Plaintiff’s “Knight Rider” car, he does not allege as much

 in support of his abuse-of-process claim.          And even if this

 desire motivated the initial stop and arrest, there is no

 evidence that the officers facilitated his subsequent

 prosecution for this purpose.        Id. at 77-78.    For these reasons,

 Plaintiff’s malicious-abuse-of-process claim must be dismissed.

    F.       Unlawful Search

             Plaintiff claims that the Defendants conducted an

 unlawful search of his person and car.          It is undisputed that

 the Defendants performed these searches without a warrant and

 without Plaintiff’s consent.        Searches like these “are per se

 unreasonable under the Fourth Amendment — subject only to a few

 specifically established and well-delineated exceptions.”             Katz

 v. United States, 389 U.S. 347, 357 (1967).          But qualified

 immunity shields police officers who conduct warrantless

 searches so long as they could “reasonably have believed that

 the search” fit within an exception to the warrant requirement.

 Anderson v. Creighton, 483 U.S. 635, 641 (1987).           “Among the

 exceptions to the warrant requirement is a search incident to a

                                      25
Case 1:18-cv-00779-EK-VMS Document 62 Filed 01/07/21 Page 26 of 44 PageID #: 871



 lawful arrest.”     Arizona v. Gant, 556 U.S. 332, 338 (2009).

 Given the Defendants’ qualified immunity, the only question is

 whether it was reasonable for them to believe the warrantless

 searches fell within the search-incident-to-arrest doctrine.

             The warrantless search of Plaintiff’s person satisfies

 this reasonableness standard.        Although Officer Goyco reached

 into Plaintiff’s pocket to retrieve the pill bottles without

 Plaintiff’s consent, this occurred only after Plaintiff had

 voluntarily handed him the pill bottles and Officer Goyco saw

 suboxone strips in the container labeled for suboxone pills.

 Pl.’s Ex. B, Pl.’s Dep. at 52:12-19 (Plaintiff testified that

 when Officer Goyco first asked if he could “see” Plaintiff’s

 prescription medications, Plaintiff replied “sure” and then

 “reached in [his own] pocket [and] presented [his] medication”).

 At that point, probable cause arguably existed to arrest

 Plaintiff for the reasons explained above. 7         Because of this, the

 law permitted Officer Goyco to conduct a “search incident” to




       7 Plaintiff does not argue that Officer Goyco’s act of opening the pill

 bottles constituted an unreasonable search under the Fourth Amendment, even
 after Plaintiff voluntarily produced them. See Compl. ¶ 17 (two officers
 “entered Plaintiff’s motor vehicle and conducted an unwarranted search of the
 interior of said vehicle”); id. ¶ 18 (after Officer Goyco “thrust his hand
 into Plaintiff’s jacket,” the officers “proceeded to improperly and illegally
 search Plaintiff’s motor vehicle, again without probable cause or consent”);
 Opp. at 3 (same); id. at 10 (“There was no probable cause for . . .
 conducting the subject search of the plaintiff or his vehicle . . . .”); id.
 at 11 (“The search of the plaintiff’s person and vehicle were unlawful as was
 the stop that resulted in that search.”). Therefore the Court does not
 address that issue.

                                      26
Case 1:18-cv-00779-EK-VMS Document 62 Filed 01/07/21 Page 27 of 44 PageID #: 872



 that arrest.     United States v. Robinson, 414 U.S. 218, 235

 (1973).    The law is clear that such searches “require[] no

 additional justification.”       Id.    This exception to the warrant

 requirement applies even if the search occurred moments before

 Officer Goyco initiated the arrest, as Plaintiff’s deposition

 testimony might suggest; where an officer “clearly ha[s]

 probable cause” to arrest a suspect, a search “incident to” that

 arrest may shortly precede the arrest, as well as follow it.

 See Rawlings v. Kentucky, 448 U.S. 98, 111 (1980) (“Where the

 formal arrest followed quickly on the heels of the challenged

 search of petitioner’s person, we do not believe it particularly

 important that the search preceded the arrest rather than vice

 versa.”).

             Likewise, the Defendants were not “plainly

 incompetent” in concluding that the warrantless search of

 Plaintiff’s car was lawful.       Malley, 475 U.S. at 341.       Supreme

 Court precedent permits police officers to conduct warrantless

 searches of vehicles in certain situations.          Specifically, in

 Arizona v. Gant, the Court “adopted a new, two-part rule under

 which an automobile search incident to a recent occupant’s

 arrest is constitutional (1) if the arrestee is within reaching

 distance of the vehicle during the search, or (2) if the police

 have reason to believe that the vehicle contains ‘evidence

 relevant to the crime of arrest.’”          Davis v. United States, 564

                                        27
Case 1:18-cv-00779-EK-VMS Document 62 Filed 01/07/21 Page 28 of 44 PageID #: 873



 U.S. 229, 234-35 (2011).       This exception to the warrant

 requirement exists “even after the arrestee has been secured and

 cannot access the interior of the vehicle.”           Cooper v. City of

 New Rochelle, 925 F. Supp. 2d 588, 611 (S.D.N.Y. 2013).

             While there is no dispute that the first prong of Gant

 (access to the vehicle) is inapplicable, “officers of reasonable

 competence could disagree” as to whether the second exception

 applies here.     Malley, 475 U.S. at 341.       Indeed, some courts

 have opined that arrests for drug offenses automatically allow

 officers to search the arrestee’s vehicle so long as the

 arrestee recently occupied it. 8       See Thornton v. United States,

 541 U.S. 615, 632 (2004) (Scalia, J., concurring) (following an

 arrest for a drug offense, it is “reasonable [for police

 officers] to believe that further contraband or similar evidence

 relevant to the crime for which [the arrestee] had been arrested

 might be found in the vehicle from which he had just alighted

 and which was still within his vicinity at the time of arrest”);

 United States v. Mitchell, No. 16-10112, 2017 WL 552732, at *9

 (D. Kan. Feb. 10, 2017) (after finding drugs in the defendant’s



       8 It bears noting that the search of Plaintiff’s coat pocket also
 revealed he had concealed a bottle of Xanax — a second substance — when
 handing his medications to Officer Goyco for inspection. Pl.’s Ex. L at 3,
 ECF No. 54-12 (“NYPD Prisoner Property Receipt”) (listing thirty alprazolam
 tablets); Pl.’s Ex. F, Misdemeanor Complaint and Supporting Deposition at 2
 (stating that Plaintiff possessed “buprenorphine,” “naloxone,” and
 “alprazolam,” with the latter found through a “search incident to lawful[]
 arrest in coat pocket”); Pl.’s Ex. B, Pl.’s Dep. at 99:4-15 (acknowledging
 that he was in possession of prescription Xanax that day).

                                      28
Case 1:18-cv-00779-EK-VMS Document 62 Filed 01/07/21 Page 29 of 44 PageID #: 874



 pocket following a traffic stop, it was “reasonable to believe

 evidence relevant to the possession of a controlled substance

 crime might be found in the vehicle”); United States v. Stone,

 No. 1:08-CR-32-R, 2009 WL 2447926, at *3 (W.D. Ky. Aug. 7, 2009)

 (“It is reasonable for an officer to believe that a person

 lawfully arrested for a drug offense may have further contraband

 or similar evidence relevant to the crime in the vehicle from

 which he just exited.”).       And courts in this Circuit have

 extended qualified immunity to officers who conduct vehicle

 searches without any concrete reason to believe contraband would

 be found in the car.      See Quiles v. City of New York, No. 15-CV-

 1055, 2016 WL 6084078, at *9-*10 (S.D.N.Y. Oct. 12, 2016)

 (finding “arguable probable cause” existed to search vehicle

 where arrestee reported he had “hypodermic needles in his

 possession” and “was on his way to a drug detoxification

 program,” even though officers had not seen any contraband in

 the vehicle).     Given these precedents, it cannot be said that no

 reasonable officer could have believed the search of Plaintiff’s

 car was lawful, including the search of the “glove compartment

 and center console.”      Compl. ¶ 17.

             For the same reasons as in Plaintiff’s false-arrest

 and malicious-prosecution claims, the alleged illegality of the

 initial stop is of no moment here.         Cf. Baksh v. City of New

 York, 15-CV-7065, 2018 WL 1701940, at *6 (E.D.N.Y. Mar. 31,

                                      29
Case 1:18-cv-00779-EK-VMS Document 62 Filed 01/07/21 Page 30 of 44 PageID #: 875



 2018) (claim that “search was unlawful because it followed an

 allegedly unlawful traffic stop” “relies on a ‘fruit of the

 poisonous tree’ theory that is not cognizable under [Section]

 1983”).    Defendants’ motion is therefore granted with respect to

 these warrantless searches.

    G.       Excessive Force

             Plaintiff claims his “rough ride” to the precinct

 constituted excessive force.        To survive summary judgment on an

 excessive force claim, a plaintiff must demonstrate the force

 used in the arrest was “excessive” under the Fourth Amendment.

 See Smith v. P.O. Canine Dog Chas, No. 02 6240, 2004 WL 2202564,

 at *13 (S.D.N.Y. Sept. 28, 2004).         Police officers’ application

 of force is excessive under the Fourth Amendment “if it is

 objectively unreasonable in light of the facts and circumstances

 confronting them, without regard to their underlying intent or

 motivation.”     Maxwell v. City of New York, 380 F.3d 106, 108 (2d

 Cir. 2004) (internal quotations omitted).

             Here, Plaintiff contends that the excessive force

 arose from the officers’ “negligent[], wanton[] and

 intentional[] fail[ure] to prevent . . . the excessive use of

 force and brutality,” Compl. ¶¶ 89-90, by driving “aggressively”

 without providing a functional seatbelt.          Specifically, he

 alleges that he “was tossed about for an unreasonably long

 period of time and transported in an unsafe manner that was

                                      30
Case 1:18-cv-00779-EK-VMS Document 62 Filed 01/07/21 Page 31 of 44 PageID #: 876



 carried out either intentionally or negligently.”           Id. ¶ 16.

 The van “was continuously and roughly/violently driven” for a

 total of “roughly [three] hours,” id. ¶ 32, and he was kept in

 the van for an “excessive length of time and without any

 justification,” id. ¶ 33; the van ride reflected “mishandling”

 on the part of the officers, id. ¶ 51; he “was physically

 abused” during that time, id. ¶ 91; and he “was inadequately

 secured” and “tossed about violently,” Opp. at 2.           At his

 deposition, Plaintiff testified that the officers drove

 “aggressively,” and at some points “really, really

 aggressively,” Pl.’s Ex. B, Pl.’s Dep. at 73:22-74:4; he also

 stated that the seatbelt in the van was merely for “cosmetics,”

 providing “no tension,” id. 66:19-22, and that the officers

 “busted a fast U-turn,” which sent him “flying,” id. 74:20-

 75:12.

             Because Defendants have invoked qualified immunity,

 the critical question is whether they should reasonably have

 known that their conduct in the van violated “clearly

 established” constitutional law.          “[W]hile both the excessive

 force inquiry and the qualified immunity inquiry ask whether the

 officer’s actions were ‘objectively reasonable,’ the qualified

 immunity inquiry goes on to ask whether any constitutional

 violation was clearly established.”          Jackson v. Tellado, 236 F.

 Supp. 3d 636, 661 (E.D.N.Y. 2017).          “The dispositive question is

                                      31
Case 1:18-cv-00779-EK-VMS Document 62 Filed 01/07/21 Page 32 of 44 PageID #: 877



 whether the violative nature of particular conduct is clearly

 established . . . in light of the specific context of the case.”

 Mullenix v. Luna, 577 U.S. 7, 12 (2015) (internal quotations

 omitted).    Though this standard does not require “a case

 directly on point,” “existing precedent must have placed the

 statutory or constitutional question beyond debate.”            Id.

             This standard poses a challenge here, given the

 scarcity of cases addressing excessive-force claims in this

 context.    Plaintiff points to no precedent that clearly forbids

 Defendants’ conduct, and this Court is aware of none.            If

 anything, the law in this Circuit tends to support the

 conclusion that Defendants’ conduct was lawful.           This precedent

 establishes that there is no constitutional right to “non-

 negligent driving by government employees,” Carrasquillo v. City

 of New York, 324 F. Supp. 2d 428, 436 (S.D.N.Y. 2004)

 (dismissing claim based on car accident), or even to a seatbelt,

 Jabbar v. Fischer, 683 F.3d 54, 58 (2d Cir. 2012) (regarding

 prisoners).     Relying on these precedents, another judge in this

 District recently dismissed a (somewhat) similar excessive-force

 claim on the grounds that it did not raise constitutional

 issues, but rather sounded in negligence.          See Lopez v. City of

 New York, 15-CV-7292, 2018 WL 2744705, at *8 (E.D.N.Y. June 7,

 2018) (plaintiff alleged that police officers used excessive



                                      32
Case 1:18-cv-00779-EK-VMS Document 62 Filed 01/07/21 Page 33 of 44 PageID #: 878



 force by rapidly accelerating their police van without first

 buckling her seatbelt).

             Given the similarities between these cases and the one

 at bar, it cannot be said that a reasonable officer in

 Defendants’ position would have known that they were violating

 clearly established law.       Plaintiff does not assert that the

 officers drove at excessive speeds or engaged in any specific

 dangerous maneuvers.      And he speculated that the reason for

 Defendants’ “aggressive” driving was that they were pursuing

 other suspects, rather than endeavoring to cause injury.            Pl.’s

 Ex. B, Pl.’s Dep. at 87:8-12 (explaining that he “tipped over”

 “because [the officers] were trying, I guess, . . . to catch

 other people”); see also Defs’ Ex. A, November 17, 2016 Medical

 Records at 2 (Plaintiff reported that “four days ago he was

 arrested . . . and placed in the back of [a] police car” where

 the drivers were “chasing after several perpetrators” and that

 “as a result he was tumbling back and forth in the back of the

 car”).    This suggests the officers were performing ordinary

 police duties, which undermines the inference that reasonable

 officers would have known their actions were unlawful.

             And though the initial ride was long, Plaintiff does

 not dispute the Defendants’ assertion that these officers

 “typically” continue their scheduled patrol even after detaining

 arrestees in their vehicle for similar lengths of time.            Defs’

                                      33
Case 1:18-cv-00779-EK-VMS Document 62 Filed 01/07/21 Page 34 of 44 PageID #: 879



 Ex. G, Setteducato Dep. at 21:22-25 (“[T]ypically we stay out

 with the van until we are done conducting enforcement . . . .”);

 id. 45:5-19 (stating that there was no “specific reason” why

 Plaintiff remained in the van and explaining, “That’s just how

 we operate.     We go out.    We do enforcement for a period of time.

 The prisoner van is a secure location to hold the prisoners

 until we’re done, and they’re transported to the precinct for

 processing” — and confirming that it is “common to keep a

 prisoner in the back of the van for more than three hours”).

 This, too, supports the conclusion that reasonable police

 officers would not have believed the van ride was unlawful.

             For these reasons, Plaintiff’s excessive-force claim

 cannot surmount the Defendants’ qualified-immunity defense.             As

 noted above, the law of qualified immunity, as handed down by

 the Supreme Court, protects “all but the plainly incompetent or

 those who knowingly violate the law.”         Malley, 475 U.S. at 341.

 In this case, the record establishes that the officers’ conduct

 fell into neither of these categories.         Defendants’ motion is

 therefore granted as to Plaintiff’s excessive-force claim.

    H.       Deliberate Indifference to Medical Needs

             Plaintiff’s deposition testimony regarding the number

 of times he raised medical concerns — and what he told the




                                      34
Case 1:18-cv-00779-EK-VMS Document 62 Filed 01/07/21 Page 35 of 44 PageID #: 880



 officers — is muddled at best. 9       Reading his testimony “in the

 light most favorable to the party against which summary judgment

 is contemplated,” NetJets Aviation, Inc. v. LHC Commc’ns, LLC,

 537 F.3d 168, 178 (2d Cir. 2008), the Court assumes that

 Plaintiff expressed concern about his medical wellbeing multiple

 times that night.      Defendants, it is assumed, ignored each of

 these statements, except his initial request for blood pressure

 medication in the van.       The Court also assumes that Plaintiff,

 when making each statement, was concerned about his van injuries

 or blood pressure, not his “heart issues,” “throat cancer,”

 “anxiety,” or “back injury,” Compl. ¶ 47, because he alludes to

 these other conditions only obliquely, if at all, in his

 testimony.    Pl.’s Ex. B, Pl.’s Dep. at 90:20-91:5 (the source of

 his concern was his “blood pressure,” because he “didn’t have

 access to [his] medication,” and “the [van] injury”).             Although




       9 Plaintiff claims that he asked for medical attention “a total of three

 times in the care of [Defendants]” and “once in the care of whoever” was
 present at the second precinct where he stayed overnight. Pl.’s Ex. B, Pl.’s
 Dep. at 88:14-17. First, he requested “blood pressure medicine” in the car
 (which Defendants provided), id. 71:6-25; 89:11-19; second, he told
 Defendants “something’s not right” and that he “d[idn’t] feel right” after
 falling in the van, id. 77:12-78:6; 78:16-21; but see id. 91:11-14 (“the
 second time” he asked for medical assistance “was after I tipped over, after
 they gave me the medication at the 121st Precinct”); third, he requested
 unspecified medical assistance either at the first precinct, id. 88:20-89:9
 (requesting medical assistance “at the 121”), en route to the second
 precinct, id. 91:15-19 (“the third time” he asked for medical assistance “was
 on the way to the 120th Precinct”), or after arriving at the second precinct,
 id. 90:8-10 (requesting assistance “when we were in the 120, but not in the
 van”); and finally, he “yelled out” to an unidentified person at the second
 precinct, “Could I please have some medical attention? I don’t feel well,”
 id. 90:12-14.

                                       35
Case 1:18-cv-00779-EK-VMS Document 62 Filed 01/07/21 Page 36 of 44 PageID #: 881



 the Court assumes these conditions were the source of

 Plaintiff’s concerns, the record does not clearly demonstrate

 that he communicated this fact to the officers on any occasion

 on which they ignored him.       Instead, his statements were more

 vague.    Id. 78:3-8 (he told the officers “multiple times that

 night” that “something’s not right.         I don’t feel right.”); id.

 90:12-14 (telling unidentified officer at the second precinct,

 “Could I please have some medical attention? I don’t feel

 well.”).

             “A pretrial detainee may establish a [Section] 1983

 claim for allegedly unconstitutional conditions of confinement

 by showing that the officers acted with deliberate indifference

 to the challenged conditions” under the Fourteenth Amendment.

 Darnell v. Pineiro, 849 F.3d 17, 29 (2d Cir. 2017).            This means

 that a pretrial detainee must satisfy two prongs to state a

 claim: “an ‘objective prong’ showing that the challenged

 conditions were sufficiently serious to constitute objective

 deprivations of the right to due process, and a ‘subjective

 prong’ . . .     showing that the officer acted with at least

 deliberate indifference to the challenged conditions.”            Id.

 (noting that a detainee’s rights under due process are “at least

 as great as the Eighth Amendment protections available to a

 convicted prisoner”).



                                      36
Case 1:18-cv-00779-EK-VMS Document 62 Filed 01/07/21 Page 37 of 44 PageID #: 882



             With respect to medical ailments specifically, “a

 pretrial-detainee plaintiff must show that she had a serious

 medical condition and that it was met with deliberate

 indifference.”     Dollard v. City of New York, 408 F. Supp. 3d

 231, 236 (E.D.N.Y. 2019) (internal quotations omitted).            “This

 inquiry requires the court to examine how the offending conduct

 is inadequate and what harm, if any, the inadequacy has caused

 or will cause the prisoner.”        Salahuddin v. Goord, 467 F. 3d

 263, 280 (2d Cir. 2006).

             Plaintiff’s injuries from the van do not satisfy the

 first, “objective” prong of this test.         “[I]f the unreasonable

 medical care is a failure to provide any treatment for an

 inmate’s medical condition, courts examine whether the inmate’s

 medical condition is sufficiently serious.”          Id.   This standard

 contemplates a “condition of urgency, one that may produce

 death, degeneration, or extreme pain,” Hathaway v. Coughlin, 37

 F.3d 63, 66 (2d Cir. 1994), though a plaintiff need not

 “demonstrate that he or she experiences pain that is at the

 limit of human ability to bear,” or that “his or her condition

 will degenerate into a life-threatening one” without treatment.

 Brock v. Wright, 315 F.3d 158, 163 (2d Cir. 2003).           Here, the

 only diagnosis on the record is a “right shoulder injury[,]

 possibly a rotator cuff tear and right wrist sprain.”            Defs’ Ex.

 A, November 17, 2016 Medical Records at 2.          The doctors gave

                                      37
Case 1:18-cv-00779-EK-VMS Document 62 Filed 01/07/21 Page 38 of 44 PageID #: 883



 Plaintiff a “carpal tunnel brace” for his wrist and suggested

 physical therapy for his shoulder, but prescribed no medication.

 Id.   These injuries do not meet the definition of a “condition

 of urgency.”     See Scalpi v. Town of E. Fishkill, 14-CV-2126,

 2016 WL 858916, at *10 n.13 (S.D.N.Y. Feb. 29, 2016) (a “tear or

 sprain” in the shoulder is not a “sufficiently serious” injury);

 Alster v. Goord, 745 F. Supp. 2d 317, 337 (S.D.N.Y. 2010)

 (injury to plaintiff’s arm was not “sufficiently serious”

 because there were no “fractures or dislocation”); Covington v.

 Westchester Cnty. Dep’t of Corr., No. 06-CV-5369, 2010 WL

 572125, at *7 (S.D.N.Y. Jan. 25, 2010) (“muscle sprains” are not

 “sufficiently serious”). 10

             As for Plaintiff’s request for assistance with his

 blood pressure, these pleas were not met with deliberate

 indifference.     Deliberate indifference requires a showing that

 the Defendants “acted intentionally to impose the alleged

 condition, or recklessly failed to act with reasonable care to



       10Although Plaintiff claims these injuries caused serious complications
 later on, he does not squarely allege that immediate intervention would have
 changed this outcome. See, e.g., Sereika v. Patel, 411 F. Supp. 2d 397, 406
 (S.D.N.Y. 2006) (denying summary judgment where plaintiff alleged that delay
 in treating shoulder injury caused serious impediments and pain later). Even
 if Plaintiff made this argument, he submits no medical evidence tying his
 later injuries to the original inadequacy in treatment. Cf. Spiegel v.
 Schulmann, 604 F.3d 72, 81 (2d Cir. 2010) (plaintiff’s testimony that his
 medical condition prevented him from losing weight was insufficient to
 withstand a motion for summary judgment in the absence of “competent medical
 evidence confirming that connection”); see also Fuller v. Lantz, 549 F. App’x
 18, 21 (2d Cir. 2013) (summary order) (affirming summary judgment on
 deliberate-indifference claim where medical diagnosis was supported only by
 “lay statements” in affidavits).

                                      38
Case 1:18-cv-00779-EK-VMS Document 62 Filed 01/07/21 Page 39 of 44 PageID #: 884



 mitigate the risk that the condition posed,” even though they

 “knew, or should have known, that the condition posed an

 excessive risk to health or safety.”         See Darnell, 849 F.3d at

 35.   The record shows that Plaintiff requested his blood

 pressure medication only once, and Defendants administered it

 when he did.     The record does not indicate that he asked for his

 medication again, or that he otherwise alerted Defendants to

 concerns about his blood pressure (or any other specific medical

 issues) thereafter.      Plaintiff’s deposition testimony also

 appears to acknowledge that the Defendants actually administered

 a second round of blood pressure medication at the first

 precinct.     Pl.’s Ex. B, Pl.’s Dep. at 91:11-14 (testifying that

 the second time he asked for help was “after I tipped over [in

 the van], after they gave me the medication at the 121st

 Precinct”).     Because there is no evidence that the Defendants

 knew Plaintiff wanted his blood pressure medicine when they

 ignored his pleas, they were not deliberately indifferent to

 this medical need.      Cf. Araujo v. City of New York, No. 08-CV-

 3715, 2010 WL 1049583, at *8 (E.D.N.Y. Mar. 19, 2010)

 (dismissing deliberate-indifference claim because plaintiff did

 not “request[] immediate emergency care” or “inform[]” any

 officials “that he had a serious medical condition”); Graham v.

 Coughlin, No. 86-CV-163, 2000 WL 1473723, at *5 (S.D.N.Y. Sept.



                                      39
Case 1:18-cv-00779-EK-VMS Document 62 Filed 01/07/21 Page 40 of 44 PageID #: 885



 29, 2000) (same, because plaintiff “did not alert defendants to

 any health problems”).

             Even assuming the Defendants ignored one or more

 additional requests for blood pressure medication, “[b]oth the

 Second Circuit and numerous district courts within it have found

 that missing a single dose or even several doses of medicine is

 generally not actionable, even where the effect of missing a

 single dose is far more severe than plaintiff claims to have

 experienced here.”      Constantino v. DiStefano, No. 18-CV-5730,

 2020 WL 353094, at *5 (E.D.N.Y. Jan. 21, 2020).            Being deprived

 of blood pressure medication for less than twenty hours 11 does

 not violate the Constitution — at least where, as here, no

 lasting health consequences arose.         Compare Bumpus v. Canfield,

 495 F. Supp. 2d 316, 322 (W.D.N.Y. 2007) (dismissing deliberate-

 indifference claim based on “a delay of several days in

 dispensing plaintiff’s hypertension medication” absent evidence

 that “the delay gave rise to a significant risk of serious

 harm”); Torres v. Trombly, 421 F. Supp. 2d 527, 532-33 (D. Conn.

 2006) (prison nurse’s failure to administer hypertension

 medicine for one day did not cause plaintiff to suffer a serious



       11 Plaintiff was arrested at approximately 5:00 p.m., Pl.’s Ex. G at 1,

 ECF No. 54-7 (“Post-Tactical Plan”), and released the next day after his
 12:34 p.m. arraignment, Defs’ Ex. N at 1, ECF No. 50-14 (“NYPD Online
 Prisoner Arraignment Form”). This is less than twenty hours in custody. He
 received medication at some point before arriving to the first precinct
 around 8:10 p.m. See Pl.’s Ex. G, Post-Tactical Plan at 1.

                                       40
Case 1:18-cv-00779-EK-VMS Document 62 Filed 01/07/21 Page 41 of 44 PageID #: 886



 medical condition), with Lozada v. City of New York, No. 12-CV-

 0038, 2013 WL 3934998, at *6 (E.D.N.Y. July 29, 2013) (plaintiff

 sufficiently pled deliberate indifference where van drivers

 ignored detainee’s repeated requests to use the restroom for his

 high blood pressure, laughed and mocked him, and then stopped

 the van to use the bathroom themselves, for a total of four

 hours before plaintiff wound up in the emergency room).

 Plaintiff’s claim for deliberate indifference to medical needs

 is dismissed.

    I.       Unlawful Stop

             Because Plaintiff’s only remaining Section 1983 claim

 is for the initial stop, the Court must determine whether this

 claim will proceed against some or all the named officers.

 Section 1983 claims may proceed only against those who are

 “personal[ly] involv[ed]” in the underlying violation.            Wright

 v. Smith, 21 F.3d 496, 501 (2d Cir. 1994).          Here, different

 officers were involved at different stages of the process — the

 stop and arrest, the van ride, and the prosecution.            There is no

 evidence that anyone besides Officers Vaccarino and Goyco

 “direct[ly] participat[ed]” in the initial stop, Black v.

 Coughlin, 76 F.3d 72, 74 (2d Cir. 1996), or knew about it

 beforehand, cf. Demosthene v. City of New York, No. 14-CV-816,

 2018 WL 10072931, at *6 (E.D.N.Y. July 20, 2018) (“A failure-to-

 intervene claim requires that a defendant had a reasonable

                                      41
Case 1:18-cv-00779-EK-VMS Document 62 Filed 01/07/21 Page 42 of 44 PageID #: 887



 opportunity to prevent the harm.”).         Although Sergeant Farella

 was their supervisor, Plaintiff presents no evidence that he

 either “created a policy or custom under which unconstitutional

 practices occurred” or “was grossly negligent in supervising”

 his subordinates.      Colon v. Coughlin, 58 F.3d 868, 873 (2d Cir.

 1995) (listing bases for establishing personal involvement of

 “supervisory defendant[s]” under Section 1983).           Accordingly,

 Defendants’ motion is granted with respect to all individual

 Defendants save Officers Vaccarino and Goyco, because only they

 had the requisite degree of involvement in the initial stop.

    J.       State-Law Claims

             Plaintiff also asserts several state-law claims, none

 of which are accompanied by sufficient record evidence to

 survive summary judgment.       His civil assault and battery claims

 arising from the van ride fail because he cites no evidence that

 Defendants “intentional[ly] plac[ed]” him “in fear of imminent

 harmful or offensive contact” (assault) or that they made

 “intentional wrongful physical contact” with him “without his

 consent” (battery).      Green v. City of New York, 465 F.3d 65, 86

 (2d Cir. 2006).     Plaintiff’s claim for negligent hiring and

 training against the City fails because he presents insufficient

 evidence that “the [City] knew or should have known of the

 employee’s propensity for the conduct which caused the injury,”

 Bouche v. City of Mt. Vernon, No. 11-CV-5246, 2012 WL 987592, at

                                      42
Case 1:18-cv-00779-EK-VMS Document 62 Filed 01/07/21 Page 43 of 44 PageID #: 888



 *9 (S.D.N.Y. Mar. 23, 2012), or that the Defendants were “acting

 outside the scope of [their] employment,” see Jacquez ex rel.

 Pub. Adm’r of Bronx Cnty. v. City of New York, No. 10-CV-2881,

 2014 WL 2696567, at *7 (S.D.N.Y. June 9, 2014).           As for his

 infliction of emotional distress claims, “because the

 complained-of conduct here falls within the scope of claims of

 unreasonable search and seizure, false arrest, and malicious

 prosecution, a cause of action for [intentional infliction of

 emotional distress] or [negligent infliction of emotional

 distress] is unavailing.”       Cabrera v. City of New York, No. 16-

 CV-1098, 2017 WL 6040011, at *11 (S.D.N.Y. Dec. 4, 2017).

             *           *           *          *           *

             Because Defendants do not seek summary judgment on

 Plaintiff’s claims for negligence or the initial traffic stop at

 this stage, the Court does not pass on them.          Accordingly, all

 Defendants remain in this action, either in defense of

 Plaintiff’s remaining Section 1983 claim for the initial stop

 (Officers Vaccarino and Goyco), or his negligence claims (all

 Defendants).




                                         43
Case 1:18-cv-00779-EK-VMS Document 62 Filed 01/07/21 Page 44 of 44 PageID #: 889



                               III. Conclusion

             For the reasons set forth above, Defendants’ motion

 for partial summary judgment is granted in its entirety.




       SO ORDERED.

                                     /s Eric Komitee__________________
                                     ERIC KOMITEE
                                     United States District Judge


 Dated:      January 7, 2021
             Brooklyn, New York




                                      44
